



COURT OF APPEAL FOR ONTARIO

CITATION: Welsh v.
    Ashley, 2015 ONCA 464

DATE:  20150622

DOCKET: C59466

Juriansz, MacFarland and Lauwers JJ.A.

BETWEEN

Robin Welsh

Applicant

(Appellant)

and

Michael
    Ashley, Michele Ashley and Ontario

Ironworkers/Rodmen
    Benefit Administrators Corporation

Respondents

(Respondents)

Josephine Stark, for the appellant

Jason P. Howie, for the respondents Michael Ashley and
    Michele Ashley

Heard and released orally:  April 24, 2015

On appeal from the judgment of Justice Scott K. Campbell
    of the Superior Court of Justice, dated September 8, 2014.

ADDENDUM

[1]

In our reasons released orally on April 24, 2015, we allowed the appeal
    from the judgment of Campbell J. dated September 8, 2014 and dismissed the
    cross-appeal.

[2]

As the result of our decision and in accordance with the consent of
    counsel, the following declaration of the court should be added to the
    endorsement:

1.

The appellant,
    Robin Welsh, is the sole surviving spouse of the deceased, Michael Poisson, and
    shall receive all benefits payable to a surviving spouse under the pension plan
    of the respondent, Ontario Ironworkers/Rodmen Benefit Administrators
    Corporation; and

2.

The respondent,
    Ontario Ironworkers/Rodmen Benefit Administrators Corporation, pay to the
    appellant (applicant), Robin Welsh, all pension benefits due and owing to the
    appellant (applicant), Robin Welsh, as the sole surviving spouse of the late
    Michael Poisson.

R.G. Juriansz J.A.

J. MacFarland J.A.

P. Lauwers J.A.


